UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


THOMAS T. MURRAY; BETTY               
ROADCAP; DUANE MCINTYRE,
             Plaintiffs-Appellants,
                 v.
DILLARD PAPER COMPANY;
INTERNATIONAL PAPER COMPANY;
XPED-X, and its subsidiaries, a                   No. 99-2133
New York Corporation,
              Defendants-Appellees,
                and
ZELLERBACH; CROWN CORPORATION;
FORT JAMES PAPER COMPANY,
                      Defendants.
                                      
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                          (CA-98-585-3)

                      Argued: September 28, 2000

                      Decided: October 25, 2000

     Before NIEMEYER and MICHAEL, Circuit Judges, and
Frederick P. STAMP, Jr., Chief United States District Judge for the
     Northern District of West Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.
2                   MURRAY v. DILLARD PAPER CO.

                             COUNSEL

ARGUED: Stephine M. Wells-Moragne, OUT OF STATE ADMIN-
ISTRATIVE OFFICE, Lake Wylie, South Carolina, for Appellants.
James LeRoy Banks, Jr., MCGUIRE, WOODS, BATTLE &
BOOTHE, L.L.P., Richmond, Virginia, for Appellees. ON BRIEF:
E. Duncan Getchell, Jr., William H. Baxter, MCGUIRE, WOODS,
BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Thomas Murray, Duane McIntyre, and Betty Roadcap, individuals
who worked as employees of Dillard Paper Company, in Richmond,
Virginia, commenced this action alleging employment discrimination
and retaliation claims under Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act ("ADA"), and the Age Discrimi-
nation in Employment Act ("ADEA"). The district court entered sum-
mary judgment in defendants’ favor, and this appeal followed.

   Murray, a 56-year-old African American, was a truck driver with
Dillard Paper who had applied unsuccessfully for various sales posi-
tions within the company during 1997. He contends that he was not
given a sales position because of his race, sex, and age. He also con-
tends that he was delayed in having been given full-time employment
with the company because of his age; that the company retaliated
against him because he filed an EEOC charge and complained that
African Americans were given less desirable jobs; that the company
failed to accommodate him after he complained of tendinitis; and that
he was subjected to a hostile work environment based on his race.
Dillard Paper contends that it based its employment decisions with
respect to Murray on merit and that race, sex, and age played no part
in its decisions.
                    MURRAY v. DILLARD PAPER CO.                      3

   McIntyre, a 35-year-old African American whom Dillard Paper
fired because he falsified his time record, contends that he was fired
because of his race. He also alleges that he was subjected to a hostile
work environment based on his race.

    Roadcap, a 56-year-old white woman, contends that, when she pro-
tested the elimination of a position at Dillard Paper that had been
filled by an African American, the company treated her adversely by
yelling at her, monitoring her whereabouts, leaving her out of meet-
ings, criticizing her, giving her a poor performance evaluation, and
requiring her to report to a newly-hired manager. She alleges that the
company discriminated against her and retaliated against her in viola-
tion of Title VII, the ADEA, "and/or" the ADA.

  We have carefully reviewed the record in this case and considered
appellants’ arguments made both in their briefs and at oral argument.
For the reasons given by the district court in its comprehensive mem-
orandum opinion, see Murray, et al. v. Dillard Paper Co., et al., Civil
Action No. 3:98CV585 (E.D. Va. Aug. 4, 1999), we affirm.

                                                          AFFIRMED